NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

                 WILLIE L. WILLIAMS,
                   Plaintiff-Appellant,
                             v.
                    UNITED STATES,
                    Defendant-Appellee.
                __________________________

                        2012-5009
                __________________________

    Appeal from the United States Court of Federal
Claims in Case No. 10-CV-880, Judge Lawrence J. Block.
             ____________________________

                   Decided: June 6, 2012
               ____________________________

      WILLIE L. WILLIAMS, of Jackson County, Florida, pro
se.

    WILLIAM B. LAZARUS, Attorney, Environment & Natu-
ral Resources Civil Division, Appellate Section, United
States Department of Justice, of Washington, DC, for
defendant-appellee.
              __________________________
WILLIAMS   v. US                                          2


Before RADER, Chief Judge, LOURIE and WALLACH, Circuit
                       Judges.
PER CURIAM.
    Willie L. Williams appeals pro se from the decision of
the United States Court of Federal Claims (the “Claims
Court”) dismissing her claims seeking compensation
under various treaties and judgments on behalf of the
“Choctaws East of the Mississippi River, Florida” (the
“Florida Choctaws”) for both failing to state a claim and
for requesting relief outside the Claims Court’s jurisdic-
tion. Williams v. United States, No. 10-880 L (Fed. Cl.
Sept. 2, 2011) (the “Opinion”). Because the Claims Court
correctly dismissed her claims, we affirm.
                       BACKGROUND
    Williams is allegedly a Choctaw Indian and chief of
the Florida Choctaws, which is not a federally recognized
Indian tribe. Williams filed a claim on behalf of herself,
her predecessors, and the Florida Choctaws for compensa-
tion for a series of claims for monetary and equitable
relief. Williams filed a compensation claim based on the
“Joseph Chitto Claim” in an Indian Claims Commission
judgment, Chitto v. United States, 3 Ind. Cl. Comm’n 288
(1954), rev’d, 133 Ct. Cl. 643, 661 (1956), and also seeking
to recover the Florida Choctaws’ portion of an alleged
judgment of $40 million dollars from the U.S. govern-
ment. Opinion, at 2. Williams also seeks to recover
compensation for takings under various treaties executed
between 1786 and 1837 for unidentified “reservation land,
natural resources,” and “goods produced and extracted
from” those lands taken from the Florida Choctaws and
three individuals, Asbury Hunter, Burton Hunter, and
Lucy Pope between 1920 and 2001. Id. Williams also
requests royalties from the “former colonial power[s,]”
“organizations,” and “private collectors” for their “use of
3                                            WILLIAMS   v. US


historical records for financial gain” as well as “compensa-
tion for war damage to territorial properties” for alleged
genocide. Id.
    Williams also seeks equitable relief in the form of re-
turned ancestral land, “sacred and cultural objects,” and
historical records as well as the removal of pollution on
the land and waters from the “European sponsored wars
of domination of the Americas.” Id. Williams’ complaint
also includes allegations without a clear requested rem-
edy for alleged “ethnocide” and “rape” of the Florida
Choctaws by the United States and for alleged “character
assassination” by the “colonial powers” concerning the
“hospitabl[e] and peaceful” nature of the Florida Choc-
taws. Id. The government moved to dismiss for lack of
jurisdiction and failure to state a claim.
     The Claims Court held that Williams, proceeding pro
se, did not have standing to assert claims on behalf of the
Florida Choctaws or any other individuals and that
Williams’ claims for monetary relief were time-barred by
the Tucker and Indian Tucker Acts. Id. at 4. In addition,
the court found that the claims for compensation from
judgment funds to individual Indians (as opposed to
tribes) was not congressionally authorized; Williams’
request for equitable relief was not within the Claims
Court’s jurisdiction; and the basis pleaded by Williams for
royalties did not provide sufficient factual content to
plausibly establish the defendant’s liability. Id. at 5–6.
Williams timely appealed, and this court has jurisdiction
under 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review de novo the Claims Court’s dismissal for
lack of jurisdiction. See Brown v. United States, 86 F.3d
1554, 1559 (Fed. Cir. 1996). Like the trial court, this
court tests the sufficiency of the complaint as a matter of
WILLIAMS   v. US                                           4


law, accepting as true all non-conclusory allegations of
fact, construed in the light most favorable to the plaintiff.
See Bradley v. Chiron Corp., 136 F.3d 1317, 1321–22 (Fed.
Cir. 1998); Henke v. United States, 60 F.3d 795, 797 (Fed.
Cir. 1995).
    Williams alleges that the Claims Court erred in dis-
missing her claims and that her immediate family, includ-
ing herself, her mother, father, children, siblings, and
grandparents, qualifies as its own tribe. Williams argues
that because the tribe is limited to her immediate family,
she has standing to bring a claim on behalf of that tribe.
We disagree.
    The Claims Court correctly held that Williams’ pro se
status barred her from asserting claims on behalf of the
Florida Choctaws or any other individuals.          Rule
83.1(a)(3) of the Rules of the United States Court of
Federal Claims states:
    An individual who is not an attorney may repre-
    sent oneself or a member of one’s immediate fam-
    ily, but may not represent a corporation, an
    entity, or any other person in any proceeding be-
    fore this court. The terms counsel, attorney, and
    attorney of record include such individuals ap-
    pearing pro se.
Because Williams is a non-lawyer proceeding pro se, she
cannot represent the Florida Choctaws or anyone who is
not an immediate family member. We note that there is
no evidence in the appellate record that Asbury Hunter,
Burton Hunter, or Lucy Pope are immediate family mem-
bers of Williams. The Claims Court was therefore correct
that Williams lacked standing to bring these claims,
including the takings claims on behalf of the Florida
Choctaws, Asbury Hunter, Burton Hunter, and Lucy
Pope.
5                                            WILLIAMS   v. US


    Furthermore, even if Williams did have standing, we
agree with the Claims Court that all the claims are un-
timely. The Tucker Act gives the Claims Court jurisdic-
tion over broad categories of claims against the United
States and constitutes a waiver of sovereign immunity as
to those claims. 28 U.S.C. § 1491. A companion statute,
the Indian Tucker Act, further confers jurisdiction on the
Claims Court to hear any claim brought by a Native
American tribe against the United States that “is one
which otherwise would be cognizable in the Court of
Federal Claims if the claimant were not an Indian tribe.”
28 U.S.C. § 1505.
     The Tucker Act’s grant of jurisdiction is limited by
statute, barring claims not filed “within six years after
such claim[s] first accrue[].” 28 U.S.C. § 2501. Williams
filed her complaint in 2010. However, the alleged basis
for the claims filed by Williams all occurred before 2001.
Therefore, the Claims Court correctly held that these
claims were time-barred under the Tucker Act. As for the
claims under the Indian Tucker Act based on treaties, the
court was correct to note that such claims must have
accrued after 1946 for the court to have jurisdiction. 28
U.S.C. § 1505. Williams’ claims filed on behalf of the
Florida Choctaws for land and natural resources are
based on treaties signed between 1786 and 1837, accruing
long before 1946. Thus the Claims Court correctly dis-
missed these claims. The remaining claims seek equita-
ble relief and are beyond the jurisdiction of the Claims
Court. United States v. Testan, 424 U.S. 392, 398 (1976).
     We have considered Williams’ remaining arguments
and do not find them persuasive. We find no error in the
Claims Court’s well reasoned decision. We therefore
conclude that the court correctly concluded that it did not
have jurisdiction over Williams’ claims. Accordingly, we
affirm.
WILLIAMS    v. US              6


                    AFFIRMED
                      COSTS
No costs.